Citation Nr: 1604975	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits based on service from March 1967 to March 1970.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 1970, including combat service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In a July 1970 Administrative Decision, it was determined that the appellant's discharge from service was a bar to VA benefits.  In February 2005, the Board found that new and material evidence had been received to reopen the claim.  However, it was determined that his discharge from military service did, in fact, bar an award of VA benefits.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand (JMPR).  Insofar as the Board found that new and material evidence had been submitted to reopen the issue, the Court did not disturb that favorable finding.  However, that part of the Board's decision which found that the character of the appellant's discharge was a bar to VA benefits was vacated.  The Order called for the claim to be remanded because the Board's analysis pertained to why the appellant was barred from VA benefits due to acceptance of an undesirable discharge to escape trail by "general" court-martial.  However, as pointed out by the Court, there were numerous references in the claims file reflecting that the court-martial in question was "special" in nature.  The Board decision was inadequate in that there was no analysis as to that type of court-martial.  


This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the appellant's claim.  


FINDINGS OF FACT

1.  The appellant was inducted into service in March 1967 and was discharged for the good of the service in March 1970 with an undesirable discharge for offenses "triable by a court-martial."  All other inservice references to his service discharge reflect that he accepted the undesirable discharge to escape being tried pursuant to a "special" court-martial.  

2.  The character of the appellant's discharge was upgraded to a general discharge under honorable conditions in December 1977 under the Department of Defense (DoD) Special Discharge Review Program (SDRP); on Naval Discharge Review Program (NDRP) review of the previous decision on an individual basis in May 1978, the upgraded discharge was not affirmed.  

3.  The character of the appellant's active duty service (an undesirable discharge for the good of the service to escape court-martial) was as a result of a pattern of willful and persistent misconduct.  

4.  Competent medical evidence establishes that the appellant's behavior at the time of the commission of the offenses which warranted a bad conduct discharge did not meet the VA criteria for insanity.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria of the VCAA, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With respect to service connection claims, a section 5103(a) (West 2014) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, in a September 2008 letter, the appellant was provided with a copy of the pertinent regulation, 38 C.F.R. § 3.12 (2015), and advised of the evidence VA would obtain on his behalf and the evidence which it was his responsibility to submit.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, as to the claim on appeal, the VLJ identified the matter of insanity as before the Board and questions were directed toward identifying his state of mind at the time the events relating to discharge transpired.  The appellant's extensive testimony regarding his discharge papers and the upgrade process also reflects his actual knowledge of what is required to establish qualifying service.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015) or identified any prejudice in the conduct of the VLJ.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015) and that the Board can adjudicate the claim based on the current record.  

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the testimony and statements provided at the Board hearing, it is clear that the appellant has actual knowledge of what the evidence must show to receive a favorable decision on the merits.  

In any event, the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Neither the appellant nor his representative has suggested any prejudice.  Thus, adjudication of his claim at this time is warranted.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service personnel and treatment records have been obtained, and the appellant testified at a Board hearing.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the appellant's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess, supra.  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.  

Character of Discharge

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2015).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2015).  

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).  

Except as provided in 38 C.F.R. § 3.13(c) (2015), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2015).  

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 (2015) provides an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) (West 2014) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d) (2015).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c) (2015): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2015).  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) (2015) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2015).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n) (2015).  

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 (2015) is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2015).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2015).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

Background and Analysis

As already pointed out, the appellant's discharge from service was first determined to be a bar to VA benefits in a July 1970 administrative decision.  Specifically, it was concluded that the claimant accepted an undesirable discharge to escape trial by "general" court-martial.  With the submission of records regarding an upgrade to his discharge, the claim was reopened by the Board in February 2015.  However, after consideration of all evidence of record, it was determined that the claim remained denied.  The appellant appealed the denial to the Court, and as reflected in the JMPR, the Board's denial was based on the fact that the claimant was barred from VA benefits due to acceptance of an undesirable discharge to escape trial by "general" court-martial.  However, as pointed out by the Court, there were numerous references in the claims file reflecting that the court-martial in question was actually "special" in nature.  Thus, the Board's discussion was inadequate in that there was no analysis regarding the appellant's apparent attempt to escape a special court-martial rather than a general court-martial.  The discussion which follows is in response to the Court's order.  

The appellant is seeking eligibility for VA compensation and other benefits based on his military service from March 1967 to March 1970, to include service in the Republic of Vietnam.  To this end, he contends that the character of discharge at the end of his period of service should not be a bar to his receiving VA benefits based on that service.  At the hearing, he provided testimony wherein he contended that he was suffering from posttraumatic stress disorder (PTSD) at the time he was absent without leave (AWOL).  

In pertinent part, the records concerning the appellant's service reflect the following.  He was granted an undesirable discharge for the good of the service in order to escape trial by a special court-martial due to being AWOL from September 8, 1969, to January 3, 1970, his admitted use of illegal drugs, and his insistence on getting out of military service any way that he could.  

In September 1977, the appellant applied to the DoD's SDRP and requested that his undesirable discharge type be upgraded to honorable.  On review, the Discharge Review Board determined in October 1977 that the appellant met the primary and secondary criteria, which included consideration of prior service decorations, and education.  However, the Discharge Review Board also determined that the appellant's record of service, with a record of service of conduct of 3.0, three nonjudicial punishments and 198 days lost time (in addition to the AWOL period already named, there were two other unauthorized absences for 14 and 65 days, respectively) did not warrant characterization as fully honorable.

In a May 1978 letter, the Department of the Navy advised the appellant that his discharge had been reviewed again by the NDRB, as required by Public Law 95-126, and that the NDRB had determined that the appellant would not qualify for upgrading under the new, uniform standards for discharge review.  It was also noted that the character of discharge he had received under the previous review under the DoD SDRP had not been changed.  The appellant was subsequently issued a DD Form 215, stating, "Discharge review under PL 95-126 and a determination has been made that characterization of service is warranted by DOD SDRP 4 Apr 77."  According to VA's Adjudication Procedural Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section B, para. 11(c), such narrative constitutes an unfavorable second review.  The appellant's upgraded discharge was not affirmed by the discharge review board.  

Accordingly, the appellant's discharge, initially upgraded to a general discharge under honorable conditions in October 1977, did not remove the bar to benefits.  

The Board must now look to the original discharge and facts and circumstances.  As reported above, the appellant has contended that he was suffering from PTSD at the time he was absent without leave (AWOL).  In further detail, at the September 2014 hearing, he testified that he had completed one year of combat service in Vietnam and his time being AWOL was a prolonged deviation from his normal method of behavior.  He was trying to avoid the stresses and difficulties of coming back to society.  Prior to returning from Vietnam, he had not used illegal drugs.  He also asserted that he was not aware of a court-martial or a discharge to avoid court-martial.  He was never placed in the brig or demoted in rank.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2015).  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.  

The Board finds that the appellant was sane at the time he was AWOL.  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97.  In this case, the Board finds that the appellant has not met his burden of showing that he was insane.  First, the service treatment records reflect no evidence of a major psychiatric disorder or, indeed, any relevant complaints.  Service personnel records indicate that during service the appellant signed a statement acknowledging that his request for a discharge for the good of the service was based on his commission of a violation of Article 86 of the Uniform Code of Military Justice (UCMJ), absence without leave from September 1969 to January 1970, that his commission of this offense rendered him triable by court martial and that the maximum permissible punishment for such offense included a bad conduct discharge.  

The appellant also signed a statement in February 1970 indicating that he used marijuana two or three times in Vietnam, and since returning from Vietnam had used LSD approximately 40 times, mescaline approximately 20 times, opium one time, and hashish many times.  He also noted alcohol use.  He indicated he had previously admitted the use of drugs because he wanted to get out of the military and while he felt he could currently stay away from drugs, he wanted to be released from active duty.  The Board finds it significant that he gave a history of starting drug use when he was offered drugs by friends.  He made no mention at the time of difficulty adjusting after return from Vietnam or any other reason for his drug use.  The Board acknowledges that the appellant has been diagnosed with PTSD, as demonstrated in the report of an April 1998 VA mental disorders examination.  At that time, the examiner concluded that the appellant at least met the provisional criteria for PTSD, with some difficulty in establishing stressor criteria as the appellant's presentation suggested psychogenic memory loss.  The appellant gave a history at the examination of using drugs to try to fit in and that he "couldn't deal with it."  None of the history obtained by the examiner suggests an inability on the part of the appellant to understand the nature, full import and consequences of his acts, inherent in a finding of insanity.  As noted earlier, behavior attributable to a substance abuse disorder or mental illness is not insane behavior or identical to insanity.  Here, the Board also finds that the appellant was sane at the time he was absent without leave.  He has not met his burden to submit sufficient evidence of his insanity.  Under these circumstances, the Board finds that the appellant's discharge is considered to have been issued under dishonorable conditions.  

As there is no indication that the appellant received a bad conduct discharge, or that any of the bars listed in 38 C.F.R. § 3.12(c) (2015) applies in this case, the character of the appellant's service is not considered a bar to healthcare and related benefits authorized by Chapter 17 of Title 38 of the United States Code. 38 C.F.R. § 3.360(b) .

When the appellant requested a discharge for the good of the service in February 1970, pursuant to Article 86 of the UCMJ, in lieu of trail by court-martial for an offense punishable by a maximum bad conduct discharge, he acknowledged that he would be discharged under other than honorable conditions without administrative discharge board action.  His signature appears on this document.  The first and second endorsements of the appellant's request noted that while the appellant had been referred to trial by a special court-martial, all pending charges would be dropped if the request was approved.  In March 1970, his commanding officer approved the appellant's discharge for the good of the service.  

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation (DIC) is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  

However, as already discussed, the appellant's May 1970 other than honorable discharge has not been upgraded by any decision of the Board for Correction of Military Records.  

As reported earlier, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2015).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(d)(4) (2015).  

Here, though, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c) or (d) (2015).  As to 38 C.F.R. § 3.12(d)(1) (2015), he did accept an undesirable discharge in lieu of trial by court-martial, but the service personnel records show that this would have been a trial by special, not general, court-martial.

As noted, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2015).  

Although the appellant contends that he was AWOL because of his psychiatric problems, he was not insane (as already discussed).  Moreover, the fact that he was AWOL on more than one occasion and apparently used drugs in an attempt to get out of military service, reflects a pattern of willful and persistent misconduct.  

Finally, his assertion at his hearing that he did not understand the type of discharge he was being given is contradicted by the record, which shows that he signed the request for undesirable discharge to avoid a trial by court-martial.  Such discrepancy weighs heavily against his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Board therefore can only conclude that his being AWOL on more than one occasion and his abuse of illegal substances were tantamount to willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and occurred repeatedly.  These were not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n) (West 2014); 3.12(d)(4) (2015).  To reiterate, the Court has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes of determining whether there was willful and persistent misconduct.  Stringham, supra.  

Accordingly, the Board concludes the period of service from March 1967 to March 1969 ended with an "other than honorable" discharge due to willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant is ineligible to receive VA compensation benefits, and his claim is denied.  


ORDER

The appellant's service from March 1967 to March 1970 was under other than honorable condition for VA purposes, and, thus, a bar to his receiving VA benefits based on that service.  His appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


